DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2008/0237703) in view of Zhang et al (US Publication No. 2013/0181287).
	Regarding claim 1, Lin discloses an LDMOS device, comprising: a drift region Fig 3, 550, wherein the drift region Fig 3, 550 is formed by a selected area of a doped layer of a first conductivity type ¶0027, and the doped layer is formed on a semiconductor substrate Fig 3; a gate structure, wherein the gate structure comprises a gate dielectric layer and a gate conductive layer which are sequentially formed on a surface of the doped layer of the first conductivity type, and the gate structure has a first side face and a second side face Fig 4 ¶0028; and a doped self-aligned channel region of a second conductivity type, wherein the self-aligned channel region is formed on a surface of the doped layer of the first conductivity type at an inner bottom of the first side face of the gate structure and is a doped region formed by tilted ion implantation Fig 5 ¶0029-0030, a channel is formed in a surface ¶0031-0032, covered by the gate structure, of the self-aligned channel region Fig 6, and a length of the channel is defined by self-alignment of the tilted ion implantation and is not affected by lithography Fig 6. Lin discloses all the limitations except silent by the process of gate formation.
	Whereas Zhang discloses an LDMOS device, comprising: a drift region Fig 2d, 150, wherein the drift region is formed by a selected area of a doped layer of a first conductivity type, and the doped layer of the first conductivity type is formed on a semiconductor substrate Fig 2d; a gate structure, wherein the gate structure comprises a gate dielectric layer and a gate conductive layer which are sequentially formed on a surface of the doped layer of the first conductivity type, and the gate structure has a first side face and a second side face which are defined by lithography Fig 2d-2f ¶0057-0061. Lin and Zhang are analogous art because they are directed to LDMOS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate formation process and incorporate the teachings of Zhang as an alternative method known in the art to pattern the gates.
	Regarding claim 2, Zhang discloses wherein the LDMOS device further comprises a well of a second conductivity type Fig 2d, 170, the well of the second conductivity type is formed in the doped layer ¶0033 of the first conductivity type and defined by lithography, and a second side face of the well of the second conductivity Fig 2d; a bottom surface of the self-aligned channel region extends into the well of the second conductivity type Fig 2d.
Regarding claim 4, Zhang discloses wherein the LDMOS device further comprises a source side lightly-doped drain of the first conductivity type, the source side lightly-doped drain is formed in a top area of the well of the second conductivity type and is self-aligned to the first side face of the gate structure Fig 2d, 132/134, a bottom surface of the source side lightly-doped drain extends into the well of the second conductivity type, and a second side face of the source side lightly-doped drain makes contact with a first side face of the self-aligned channel region Fig 2d.
Regarding claims 6 and 16, Lin discloses wherein a heavily-doped channel lead-out region of the second conductivity type is formed in the top area of the well of the second conductivity type outside a first side face of the source region Fig 6.
Regarding claims 7 and 17, Lin discloses wherein the tilted ion implantation of the self-aligned channel region is pocket ion implantation Fig 5.
	Regarding claims 8-9, 11 and 18-20, Lin discloses wherein the semiconductor substrate is a silicon substrate ¶0024, and the gate conductive layer is a polysilicon gate ¶0028; While Zhang discloses the doped layer of the first conductivity type is a full ion implantation layer formed on a surface of the semiconductor substrate; or, the doped layer of the first conductivity type is an epitaxial layer of the first conductivity type formed on the surface of the semiconductor substrate Fig 2d ¶0033.

Fig 3, 550 by a selected area of the doped layer of the first conductivity type; Step 2, forming a gate structure Fig 4 through the following sub-steps: Step 21, forming a gate dielectric layer Fig 4, 430 and a gate conductive layer Fig 4, 410 on a surface of the doped layer of the first conductivity type; and Step 3, forming a doped self-aligned channel region Fig 5 on the surface of the doped layer of the first conductivity type at an inner bottom of the first side face of the gate structure by tilted ion implantation with the first side face of the gate structure as a self-alignment condition, and forming a channel in a surface, covered by the gate structure Fig 5, of the self-aligned channel region, wherein a length of the channel is defined by self-alignment of the tilted ion implantation and is not affected by lithography Fig 5. Lin discloses all the limitations except silent by the process of gate formation.
Whereas Zhang discloses an LDMOS device, comprising: Step 22, defining a formation area of the gate structure by lithography, and sequentially etching the gate conductive layer and the gate dielectric layer to form the gate structure, wherein the gate structure has a first side face and a second side face which are defined by lithography Fig 2d; a gate structure, wherein the gate structure comprises a gate dielectric layer and a gate conductive layer which are sequentially formed on a surface of the doped layer of the first conductivity type, and the gate structure has a first side face and a second side face which are defined by lithography Fig 2d-2f ¶0057-0061: Step 3, forming a doped self-aligned channel region of a second conductivity type on  Fig 2d-2f. Lin and Zhang are analogous art because they are directed to LDMOS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate formation process and incorporate the teachings of Zhang as an alternative method known in the art to pattern the gates.
Regarding claim 13, Zhang discloses wherein before the gate structure is formed, the method further comprises the step of forming a well of the second conductivity type through the following sub-steps: defining a formation area of the well of the second conductivity type by lithography; and conducting ion implantation of the second conductivity type and thermal annealing to form the well of the second conductivity type in a selected area of the doped layer of the first conductivity type, wherein a second side face of the well of the second conductivity type makes contact with a corresponding first side face of the drift region; a bottom surface of the self-aligned channel region extends into the well of the second conductivity type Fig 2d  ¶0033.
Claims 3, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2008/0237703) in view of Zhang et al (US Publication No. 2013/0181287) and in further view of Zhang (US Publication No. 2020/0144414).
Regarding claims 3 and 14, Lin and Zhang ‘287 disclose all the limitations but silent on the anti-punch through ion. Whereas Zhang ‘414 discloses wherein an anti-punch-through ion implantation region is formed in a surface area of the well of the second conductivity type ¶0045. Lin and Zhang ‘287 are analogous art because they are directed to LDMOS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify Lin’s device and incorporate a punch through dopant to improve device performance ¶0045.
Regarding claim 10, Lin discloses wherein the semiconductor substrate is a silicon substrate ¶0024, and the gate conductive layer is a polysilicon gate ¶0028; While Zhang ‘287 discloses the doped layer of the first conductivity type is a full ion implantation layer formed on a surface of the semiconductor substrate; or, the doped layer of the first conductivity type is an epitaxial layer of the first conductivity type formed on the surface of the semiconductor substrate Fig 2d ¶0033.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2008/0237703) in view of Zhang et al (US Publication No. 2013/0181287) and in further view of Kashyap et al (US Publication No. 2011/0292964).
	Regarding claim 5, Lin discloses spacers are formed on the first side face and the second side face of the gate structure Fig 6. Lin and Zhang disclose all the limitations but silent on the field oxide in the drift region. Kashyap discloses wherein a Fig 1 ¶0027-0028. Lin and Kashyap are analogous art because they are directed to LDMOS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify Lin’s device and incorporate a field oxide to improve device performance ¶0027-0028.
Allowable Subject Matter
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811